Citation Nr: 1623343	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  15-22 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1992 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Memphis Tennessee VA Medical Center (VAMC).  The Board notes that the Veteran had initially appealed the VAMC's broader denial of clothing alliance for both a left wrist brace and diabetic shoes.  However, on her July 2015 Form 9, she clarified that she was only appealing the denial of clothing allowance in relation to the left wrist brace.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left wrist brace is not shown to cause any wear and tear to her clothing.


CONCLUSION OF LAW

The criteria for entitlement to clothing allowances for 2014 due to use a left wrist brace have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102 3.810(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis

The Veteran applied for an annual clothing allowance in relation to the brace she wears for her service-connected left wrist disability.    

In pertinent part, 38 C.F.R. § 3.810(a)  authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A). 

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).

The Veteran has reported that she has had to purchase extra clothing to cover her brace while working, as the brace is not part of her work uniform.  Therefore, she asserts that she should be entitled to a clothing allowance.  Her mother has corroborated the Veteran's assertion that she has had to bear extra expense to purchase clothing that will fit over her brace because it has to be covered up when she is working.  Her mother has also indicated that the Veteran has been dealing with severe financial hardship and may have to file for bankruptcy in the near future.  

At a May 2015 VA prosthetics lab clothing allowance evaluation, the evaluating medical professional noted that the Veteran was wearing her fabric covered wrist splint (#VAWC33) that she received October 18, 2012; that the brace was well worn; and that the Veteran was wearing the brace every day.  The medical professional also indicated that no metal was exposed with the brace.  In a May 2015 statement of the case, the Chief of the Prosthetic and Sensory Aids Service indicated that a physical review of the brace (i.e. the clothing allowance evaluation) had been completed by the VAMC's board certified orthotist and a determination was made that the type of wrist splint worn by the Veteran did not tend to cause wear and tear to clothing.  

Based on the findings of the VA orthotist and the Prosthetics Chief and the lack of any medical findings to the contrary, the Board does not have a basis for granting a clothing allowance in this case.  The Board empathizes with the Veteran's report of needing to purchase additional clothing for work to cover her brace and with the severe financial hardship she is experiencing.  However, it is bound to follow the controlling regulations.  These regulations do not allow for the granting of a clothing allowance for prosthetics such as the Veteran's wrist splint unless the Under Secretary for Health or a designee (e.g. the VAMC Prosthetics Chief and/or the VA orthotist) certifies that the prosthetic tends to wear or tear clothing.  See 38 C.F.R.  § 3.810(a)(1)(ii)(A).  

In this case, neither the VA prosthetics chief nor the VA orthotist made this certification and the record does not include such a certification by another, similar medical professional.  Consequently, the Board simply does not have the discretion to grant a clothing allowance in this case.  Id. Accordingly, the Veteran's appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    

II.  Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VCAA notice or development action is harmless error.  Nevertheless, the VAMC did provide the Veteran with a VCAA notice letter in May 2015; there is no indication of any outstanding evidence that would substantiate the instant appeal; and no indication that any further development would help substantiate the appeal.  Accordingly, the Board will proceed to issue a decision.  

ORDER

 Entitlement to an annual clothing allowance for the Veteran's wrist brace is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


